 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBosk Paint and Sandblast Co. and Daniel LynnMcCorkle. Case 9-CA-16885(E)11 May 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 October 1983 Administrative Law JudgeRobert W. Leiner issued the attached supplementaldecision.' The Applicant filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order.ORDERIt is ordered that the application of the Appli-cant, Bosk Paint and Sandblast Co., Escanaba,Michigan, for an award under the Equal Access toJustice Act is dismissed.t The Board's original Decision and Order herein is reported at 266NLRB 1033 (1983).SUPPLEMENTAL DECISIONEQUAL ACCESS TO JUSTICE ACTROBERT W. LEINER , Administrative Law Judge. On 1July 1983 the National Labor Relations Board issued itsDecision and Order (266 NLRB 1033) in the above-cap-tioned proceeding adopting my recommended Order dis-missing the 8(a)(l), (3), and (4) complaint in its entirety.On 29 July 1983, Bosk Paint and Sandblast Co., hereincalled the Respondent or Applicant, filed with the Boardin Washington, D.C., an Application for an Award ofFees and Expenses, pursuant to the Equal Access to Jus-tice Act (EAJA), Pub. L. 96-481, 94 Stat. 2325 and Sec-tion 102.143, et seq. of the Board's Rules and Regula-tions. On 4 August 1983 the Board issued an order refer-ring the matter to me for appropriate action. On 19August 1983, the General Counsel filed a motion to dis-miss the application pursuant to Section 102.150 of theBoard's Rules and Regulations. On I September 1983 theApplicant filed a response to the General Counsel'smotion to dismiss the application.The gravamen of the motion to dismiss is that theGeneral Counsel's position in the underlying unfair laborpractice was "substantially justified" within the meaningof Section 102.144(a) of the Board's Rules and Regula-tions,I notwithstanding that Applicant may be "eligible"and prevailed in the proceeding. The Respondent's appli-cation and response assert as grounds to deny the Gener-al Counsel's motion to dismiss: (I) the General Counsel'smotion to dismiss is "not appropriate" wherein it seeks toaddress the merits of the EAJA application rather thanmerely to address the threshold eligibility of Applicantto seek the award; and (2) in any case, the GeneralCounsel has not established that his position was "sub-stantially justified."2The test of whether or not the General Counsel'saction is "substantially justified" is essentially one of rea-sonableness. Where the Government can show that itscase had a reasonable basis both in law and in fact, noaward will be made. This standard, however, should notbe read to raise a presumption that the Government's po-sition was not substantially justified simply because it lostthe case. Nor, in fact, does the standard require the Gov-ernment to establish that its decision to litigate was basedon a substantial probability of prevailing. See H.R. Rep.,No. 1418, 96th Cong., 2d. Sess. 10 (1980), reprinted in 5U.S.C. Cong. and Ad. News 4984, 4989. Enerhaul, Inc.,263 NLRB 890 (1982). Further, it is immaterial that theGeneral Counsel, in supporting his substantial justifica-tion, may not have established a prima facie case of *io-lation. Enerhaul, Inc., supra. To be "substantially justi-fied," however, the General Counsel must present evi-dence which, if credited by the factfinder, would consti-tute a prima facie case of unlawful conduct by the appli-cant. S.M.E. Cement, 267 NLRB 763 (1983).At the hearing, it is true that I discredited the testimo-ny of McCorkle (the alleged discriminatee) wherein hetestified that he frequently applied for employment withthe Applicant between 1978 and 1980 and his further tes-timony that he caused 50 to 60 work stoppages at theApplicant's Mead Corporation facility whereas he onlycaused two such work stoppages. Similarly, I discreditedthe testimony of the General Counsel's witness Simpsonwho stated that McCorkle applied for employment withthe Respondent in the period 1978 to 1980. On the otherhand, I found, in support of the General Counsel, thatRespondent's hiring supervisor Chenier told Simpson, aBosk employee, that the Applicant needed more paintersand that Simpson then told Chenier that McCorkle andothers were available for employment. Further, I cred-ited Simpson's testimony that when Simpson mentionedthis to Chenier, Chenier merely smiled and said nothing;but his foreman, Wayne Olsen, a statutory supervisor,said that there was "no way" that McCorkle wouldThis section reads:Sec. 102.144(a) Standards for awards. (a) An eligible applicant mayreceive an award for fees and expenses incurred in connection withan adversary adjudication or in connection with a significant and dis-crete substantive portion of that proceeding, unless the position ofthe General Counsel over which the applicant has prevailed wassubstantially justified. The burden of proof that an award should notbe made to an eligible applicant is on the General Counsel, who mayvoid an award by showing that its position in the proceeding wasreasonable in law and fact.2 With regard to Applicant's first argument, the Board appears to havedirectly addressed the merits of an EAJA application on opposing motionnotwithstanding that the General Counsel also sought dismissal on theground of ineligibility, SM.E Cemenl, 267 NLRB 763 (1983).270 NLRB No. 91514 BOSK PAINT & SANDBLAST CO.work for Respondent; and that he was a "troublemaker."Thereafter, the Respondent hired three employees on thejob but not McCorkle.McCorkle had testified on behalf of employee Lansingin a prior Board proceeding. As a result of that proceed-ing, it was established that Applicant had unlawfully dis-charged Lansing in 1976 because of his protests againstthe Respondent's failure to abide by the terms of Appli-cant's collective-bargaining agreement with the Union.McCorkle was Lansing's chief witness in the Board'ssuccessful action against the Respondent.I agree with the General Counsel's argument that thedispositive issue to resolve this EAJA application andwhether the General Counsel was "substantially justi-fied" is the question of the meaning of the use of theword "troublemaker" by Foreman Wayne Olsen in thepresence of the hiring supervisor Chenier.There is no question that the Board has ever encoun-tered the use of the word "troublemaker" as a "codeword" for persons who the employer believes are in en-gaged in "objectionable," i.e., union, activities. See, e.g.,L.D. Brinkman Southeast, 261 NLRB 204, 209 (1982). Onthe basis of the General Counsel's information, McCor-kle had called strikes to protest Applicant's administra-tion of its union contract and was among the Respond-ent's chief antagonists as a witness in the prior Lansingunfair labor practice proceeding which cost the Re-spondent considerable backpay. The General Counselwas faced with the testimony, not of McCorkle, but ofSimpson, to the effect that the Respondent's hiring su-pervisor refused to hire McCorkle when, at the time ofthe refusal, the hiring supervisor's foreman said thatMcCorkle would never work for the Respondent be-cause he was a "troublemaker." In order for the Boardto find a violation of the Act in the Applicant's refusal tohire McCorkle, the Respondent need not have used thewords "union troublemaker" rather than mere "trouble-maker." The ultimate questions whether the Respondent,in refusing to fire McCorkle, was motivated by his unionactivities (calling strikes) and his testimonial support ofLansing in a Board proceeding are matters of inferencefrom all of the record facts.It is true that the Respondent's successful examinationand cross-examination of witnesses showed, to my satis-faction, that the word "troublemaker" referred to Fore-man Wayne Olsen's personal animus against McCorklerather than to McCorkle's union activities or his adverseBoard testimony. Much of the evidentiary infrastructureto support this conclusion favorable to the Respondentcould only have been developed in a full trial of themerits. Even if, as the Respondent argues in oppositionto the General Counsel's motion, McCorkle showed him-self at the hearing to be particularly incredible, and evenif this should have been, in some degree, obvious to theGeneral Counsel prior to issuance of complaint, the Gen-eral Counsel would not have been remiss in deciding tolitigate the matter: for it was not McCorkle's testimonythat supplied the essential word "troublemaker," but thetestimony of Simpson whom I credited in this regard, es-pecially since Olsen did not appear at the hearing todeny or explain his use of the word "troublemaker" oncross-examination.I conclude, from the presence of the above factors,that had not the Respondent successfully proved manymatters of defense which were introduced only on cross-examination of McCorkle and thereafter on full examina-tion of its own witnesses, the inferences flowing from theabove factors in favor of the General Counsel wouldhave supported a prima facie case of the Respondent's al-leged violation of Section 8(aX)(1), (3), and (4) of the Act.In such a posture, the General Counsel's case, being rea-sonable in law and fact, was "substantially justified"within the meaning of Section 102.144(a). S.M.E.Cement, supra, fn. 1; Enerhaul, Inc., supra. Again, thefact that the General Counsel could reasonably believethat McCorkle exaggerated and was untruthful in somerespects would not necessarily defeat the General Coun-sel's obligation to issue complaint to test the meaning ofOlsen's use of the word "troublemaker" proof of whichwas supplied by an otherwise reliable witness (Simpson)in the Respondent's refusal to hire McCorkle. That theRespondent successfully showed that "troublemaker" didnot mean "union troublemaker" does not defeat the Gen-eral Counsel's motion to dismiss herein. Cf. NLRB v.Transportation Management Corp., 103 S.Ct. 2469 (1983),Parker Laboratories, 267 NLRB 1174 fn. 2 (1983).IT IS THEREFORE ORDERED that the General Counsel'smotion to dismiss is granted and that the application forfees and expenses is dismissed.515